Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 The amendment filed November 5, 2021 has been entered. Claim 10 was added, and claims 1-10 remain pending in the application in response to the Non-Final Office Action mailed August 5, 2021.

Response to Arguments
The applicant argues in remarks filed November 5, 2021 that “the structure in paragraph 0034 is explained in paragraphs 0042-0053 of the specification” (see pg. 8, para. 3 of applicant’s remarks), and the examiner agrees, so the 35 U.S.C. 112(a) rejection for claims 1-2 is withdrawn. 
The applicant argues that “the square matrix A in Kondo does not include information of the sending or wave signals required for image re-construction.” (see pg. 9, para. 8 of applicant’s remarks), and the examiner disagrees. Kondo teaches that square matrix A is the conversion matrix, which represents weighting information that depends on the arrival times of the sound source signals, which depends on the depth of the sound sources, so square matrix A does include information of the signals (see col. 4, lines 13-15 – “…calculating a conversion matrix representing weighting information when ultrasonic echoes from plural locations on a section of an object to be inspected are synthesized…”; see col. 8, lines 43-53 – “The reception signal rij is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound. Accordingly, weighting of ayx is yx, and ayx = 0 for the sound sources not at the same distance from the vibrator j as that of the reception signal rij. Note that ayx is weighting information depending on i, j…”).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 9645118 B2, published May 9, 2017) in view of Johnson (US 4222274 A, published September 16, 1980), Østensenet al. (US 5980460 A, published November 9, 1999), and Huang et al. (US 9955944 B2, published May 1, 2018 with a priority date of July 24, 2014), hereinafter referred to as Kondo, Johnson, Østensen, and Huang.
Regarding claim 1, Kondo teaches an ultrasound diagnostic system (Fig. 1, ultrasonic imaging apparatus) comprising: 
a control unit that controls the plurality of elements such that at least one of the plurality of elements emits ultrasound and all or some of the plurality of elements receive scattered waves caused by the test object scattering the ultrasound (Fig. 1; see col. 7, lines 23-24 — “The control unit 72 controls the drive signal generating unit 20, the reception signal processing unit 30...”; see col. 6, lines 15-22 — “The drive signal generating unit 20 supplies one or plural drive signals for driving one or plural ultrasonic transducers to the ultrasonic probe 10, or adjusts amounts of delay of the drive signals based on the transmission delay pattern selected by the control unit 72 and supply the drive signals to the ultrasonic probe 10 such that the ultrasonic waves transmitted from the plural ultrasonic transducers 10a form a predetermined wavefront or an ultrasonic beam.”); 
a data collection unit that collects measurement data, which are data obtained from the elements that have received the scattered waves (see col. 6, lines 50-52 — “The reception 
a calculation unit that calculates, for division regions into which an imaging region including all or a portion of the test object is divided, a scattered sound pressure intensity of each division region, which is the intensity of sound pressure of the scattered waves in the division region, on the basis of a first factor and a second factor of the division region (Fig. 1; see col. 13, lines 61-67 — “...the sound source information calculating unit 55 shown in FIG. 1 calculates a product of the inverse matrix of the conversion matrix calculated by the inverse matrix calculating unit 54 and the reception signal matrix generated by the sampling unit 41 with respect to the respective regions formed by dividing the section of the object into plural regions.”; Fig. 10; see col. 14, lines 1-2 —“...generating tomographic images by diving a section of the object into small regions.”), 
the first factor being constituted by arrival times each being a period from emission to reception of ultrasound that is emitted from a predetermined element among the plurality of elements, scattered by the test object in the division region, and received by a corresponding one of all or some of the plurality of elements (see col. 8, lines 44-49 — “The reception signal rij
wherein the first factor is an inverse matrix of a matrix constituted by the arrival times (see col. 8, lines 44-49 — “The reception signal rij, is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound.”; see col. 10, lines 8-10 — “...the conversion matrix A is a square matrix having a size of m x n, and inverse matrix A-1 can be obtained.”),
the matrix constituted by the arrival times is added with a waveform corresponding to an impulse response (Fig. 1; see col. 6, lines 13-17 – “The drive signal generating unit 20 includes plural pulsers corresponding to the plural ultrasonic transducers 10a, for example. The drive signal generating unit 20 supplies one or plural drive signals for driving one or plural ultrasonic transducers to the ultrasonic probe 10...” Where the impulse response of a waveform is equated to a drive signal of the transducers), and 
the control unit sends a command so that ultrasound is emitted from an element that is assumed to be an emitting element in the matrix constituted by the arrival time (Fig. 1; see col. 7, lines 23-24 — “The control unit 72 controls the drive signal generating unit 20, the reception signal processing unit 30...”; see col. 4, lines 13-15 – “…calculating a conversion matrix representing weighting information when ultrasonic echoes from plural locations on a section of an object to be inspected are synthesized…”; see col. 8, lines 43-53 – “The reception signal rij is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal 
Kondo does not explicitly teach: 
a plurality of elements that are arranged around a test object and perform at least either emission or reception of ultrasound; and
an image generation unit that generates a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value, 
under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the condition. 
Whereas, Johnson teaches a plurality of elements that are arranged around a test object and perform at least either emission or reception of ultrasound (Fig. 3, ring of transmitter 100-107 and receiver 108-115 transducer arrays; see col. 6, lines 60-66 — “...each of the transmitter arrays 100-107 is sequentially triggered so as to transmit an ultrasound energy signal. Immediately after each transmitter array 100-107 is triggered, arrays 108-115 receive ultrasound energy signals that have been either transmitted through or reflected by the object being scanned.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kondo, by including to the system a plurality of elements that are arranged around a test object and perform at least either emission or reception of ultrasound, as disclosed in Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to provide high quality resolution real time images of reflection by synthetically focusing ultrasound energy, as taught in Johnson (see col. 2, lines 54-68).

Whereas, Østensenteaches an image generation unit that generates a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value (see col. 7, lines 61-67 — “After a 30 second delay contrast effects were recorded using a Vingmed 750 ultrasound scanner at 5 MHz, with the transducer positioned above the location of the kidney. Bmode images were recorded at 0.5 second intervals. The images were post processed by analogue to digital conversion into 180x180 pixel matrices.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in modified Kondo, by including to the system an image generation unit that generates a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value, as disclosed in Østensen. One of ordinary skill in the art would have been motivated to make this modification in order to enhance visualization of the moving contrast agent in successive images, as taught in Østensen(see col. 3, lines 22-33).
Modified Kondo does not explicitly teach that under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the condition. 
Whereas, Huang, in the same field of endeavor, teaches that under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the condition (Fig. 6, “Divide image plane into square subregions” 110; see col. 15, lines 3-11 – “For generating the inter-element response matrix for point scatters with density and compressibility contrasts, we ij(ω), with i and j ranging from 1 to N, respectively.”; see col. 30, lines 23-28 – “In this method, the imaging plane was divided in 2 mmx2 mm squares, where each sub-region was imaged separately. The MUSIC calculations were performed on the windowed backscattered signals originating from the chosen sub-region. This method improves image quality when the rank of inter-element response matrix is large.” Where the number of subregions of the imaging plane is equal to the rank of the inter-element response matrix). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in modified Kondo, by having the system under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the condition, as disclosed in Huang. One of ordinary skill in the art would have been motivated to make this modification in order to improve the image quality, as taught in Huang (see col. 30, lines 26-28). 
Furthermore, regarding claim 2, Kondo further teaches wherein the division regions are regions obtained by dividing the imaging region in a grid-like manner (Fig. 3-4, coordinate system of imaging region divided in a grid-like manner), 
the second factor is a vector constituted by the measurement data (see Abstract — “...a sampling unit for generating a reception signal matrix representing ultrasonic echoes from sampling points on a section of the object...”), and 
the calculation unit calculates the scattered sound pressure intensity from a product of the first factor and the second factor (see Abstract — “...a sound source information calculating 
Furthermore, regarding claim 3, Kondo further teaches wherein a product of a number of vertical regions and a number of horizontal regions, the vertical and horizontal regions constituting the division regions and being obtained by performing division in a grid-like manner (Fig. 3-4, coordinate system of imaging region divided in a grid-like manner), and the product of the number of receiving elements and the number of data samples in a time-axis direction in collection of the measurement data respectively match a number of columns and a number of rows of the matrix (see col. 8, lines 19-23 — “...a reception signal based on ultrasonic echoes from an ultrasonic reflection source at the i-th depth (hereinafter, also referred to as “depth i”) in the j-th vibrator (hereinafter, also referred to as "vibrator j”) is referred to as rij.”; see col. 9, lines 25-27 — “In the case where the positions of the vibrators and 25 reception signals are the same as positions of sound sources, imax=m, jmax=n.”; Fig. 4, four receiving elements E multiplied by four receiving signals rij for each element at different distances t at certain times is 16, so in this case the matrix would have four columns and four rows multiplied to get 16).
Furthermore, regarding claim 4, Kondo further teaches:
the data collection unit collects first measurement data from an element that has received a scattered wave corresponding to the ultrasound emitted by the first element and collects second measurement data from an element that has received a scattered wave corresponding to the ultrasound emitted by the second element (see col. 6, lines 50-52 —“The reception data sampled by the sampling unit 41 is temporarily stored in the data storage unit 42...”), and 
the calculation unit calculates a first scattered sound pressure intensity from  a product of a first inverse matrix obtained in a case where the first element is treated as an ultrasound 
calculates a second scattered sound pressure intensity from a product of a second inverse matrix obtained in a case where the second element is treated as an ultrasound emitting element and a vector obtained by arranging the second measurement data (see Abstract — “...a sound source information calculating unit for calculating a product of the inverse matrix and the reception signal matrix to obtain a sound source signal matrix representing information on reflective sound sources within the object...”), and 
Johnson further teaches:
wherein the control unit performs control such that a second element emits ultrasound after a first element emits ultrasound (see Abstract — “Semicircular wave fronts of ultrasound energy are propagated from different points around the ring of transducers by triggering the transmitter arrays in sequence.”), and 
combines the first scattered sound pressure intensity and the second scattered sound pressure intensity (Fig. 5; see col. 14, lines 8-11 — “The digital signals stored in RAM circuit 218 are subsequently retrieved by the digital computer 188 and combined so as to reconstruct therefrom an image of reflection for the scanned object.”).
Furthermore, regarding claim 5, Kondo further teaches the vertical and horizontal regions being regions obtained by performing division in the grid-like manner (Fig. 3-4, coordinate system of imaging region divided in a grid-like manner), and 
Huang further teaches wherein a rank of the matrix is equal to the product of the number of vertical regions and the number of horizontal regions (Fig. 6, “Divide image plane into square subregions” 
Furthermore, regarding claim 7, Johnson further teaches wherein when seen from the test object, the receiving elements are arranged on a side where the emitting element is arranged (Fig. 3, ring of transmitter 100-107 and receiver 108-115 transducer arrays; see col. 6, lines 60-66 — “...each of the transmitter arrays 100-107 is sequentially triggered so as to transmit an ultrasound energy signal. Immediately after each transmitter array 100-107 is triggered, arrays 108-115 receive ultrasound energy signals that have been either transmitted through or reflected by the object being scanned.”). 
Furthermore, regarding claim 8, Østensenfurther teaches wherein the scattering image is generated every predetermined time and a portion of the generated scattering image where a change in pixel value is greater than or equal to a predetermined value is extracted (see col. 3, lines 17-18, 26-28 — “...correlation factor dAi(l,k) can be determined from the absolute difference in intensities...displaying regions where di(l,k) exceeds a threshold value, by displaying the value of di(l,k), according to an intensity or color coded scheme...” where the change in pixel value is equated to the absolute difference in intensities). 
The motivation for claims 4-8 was shown previously in claim 1.

Regarding claim 9, Kondo teaches an ultrasound diagnostic method (Fig. 1, ultrasonic imaging apparatus) comprising: 
a step of collecting measurement data, which are data obtained from the elements that have received the scattered waves (see col. 6, lines 50-52 — “The reception data sampled by the sampling unit 41 is temporarily stored in the data storage unit 42...”); and 
a step of calculating, for division regions into which an imaging region including all or a portion of the test object is divided, a scattered sound pressure intensity of each division region, which is the intensity of sound pressure of the scattered waves in the division region, on the basis of a first factor and a second factor of the division region (Fig. 1; see col. 13, lines 61-67 — “...the sound source information calculating unit 55 shown in FIG. 1 calculates a product of the inverse matrix of the conversion matrix calculated by the inverse matrix calculating unit 54 and the reception signal matrix generated by the sampling unit 41 with respect to the respective regions formed by dividing the section of the object into plural regions.”; Fig. 10; see col. 14, lines 1-2 — “...generating tomographic images by diving a section of the object into small regions.”), 
the first factor being constituted by arrival times each being a period from emission to reception of ultrasound that is emitted from a predetermined element among the plurality of elements, scattered by the test object in the division region, and received by a corresponding one of all or some of the plurality of elements (see col. 8, lines 44-49 — “The reception signal r-ij
wherein the first factor is an inverse matrix of a matrix constituted by the arrival times (see col. 8, lines 44-49 — “The reception signal rij, is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound.”; see col. 10, lines 8-10 — “...the conversion matrix A is a square matrix having a size of m x n, and inverse matrix A-1 can be obtained.”),
the matrix constituted by the arrival times is added with a waveform corresponding to an impulse response (Fig. 1; see col. 6, lines 13-17 – “The drive signal generating unit 20 includes plural pulsers corresponding to the plural ultrasonic transducers 10a, for example. The drive signal generating unit 20 supplies one or plural drive signals for driving one or plural ultrasonic transducers to the ultrasonic probe 10...” Where the impulse response of a waveform is equated to a drive signal of the transducers), and 
ultrasound is emitted from an element that is assumed to be an emitting element in the matrix constituted by the arrival time (Fig. 1; see col. 7, lines 23-24 — “The control unit 72 controls the drive signal generating unit 20, the reception signal processing unit 30...”; see col. 4, lines 13-15 – “…calculating a conversion matrix representing weighting information when ultrasonic echoes from plural locations on a section of an object to be inspected are synthesized…”; see col. 8, lines 43-53 – “The reception signal rij is a reception signal at a specific time, and reaches the vibrator j at time 2i/c if the sound speed “c” of the acoustic field is constant. This is a reflection signal from a specific depth, and sound sources at a distance equal to the depth i from the vibrator j contribute to the signal reaching the vibrator j at the time regardless of the speed of sound. Accordingly, weighting of ayx is respectively provided to the sound source signals syx, and ayx = 0 for the sound sources not at the same 
Kondo does not explicitly teach:
a step of emitting ultrasound from any one of a plurality of elements arranged around a test object and receiving, using all or some of the plurality of elements, scattered waves caused by the test object scattering the ultrasound;  
a step of generating a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value, 
under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the condition. 
Whereas, Johnson teaches a step of emitting ultrasound from any one of a plurality of elements arranged around a test object and receiving, using all or some of the plurality of elements, scattered waves caused by the test object scattering the ultrasound (Fig. 3, ring of transmitter 100-107 and receiver 108- 115 transducer arrays; see col. 6, lines 60-66 — “...each of the transmitter arrays 100-107 is sequentially triggered so as to transmit an ultrasound energy signal. Immediately after each transmitter array 100-107 is triggered, arrays 108-115 receive ultrasound energy signals that have been either transmitted through or reflected by the object being scanned.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kondo, by including to the method a step of emitting ultrasound from any one of a plurality of elements arranged around a test object and receiving, using all or some of the plurality of elements, scattered waves caused by the test object scattering the ultrasound, as disclosed in Johnson. One of ordinary skill in the art would have been 
Modified Kondo does not explicitly teach a step of generating a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value.
Whereas, Østensenteaches a step of generating a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value (see col. 7, lines 61-67 — “After a 30 second delay contrast effects were recorded using a Vingmed 750 ultrasound scanner at 5 MHz, with the transducer positioned above the location of the kidney. B-mode images were recorded at 0.5 second intervals. The images were post processed by analogue to digital conversion into 180x180 pixel matrices.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in modified Kondo, by including to the method a step of generating a scattering image, which is an image obtained by converting the scattered sound pressure intensity of each division region into a pixel value, as disclosed in Østensen. One of ordinary skill in the art would have been motivated to make this modification in order to enhance visualization of the moving contrast agent in successive images, as taught in Østensen(see col. 3, lines 22-33).
Modified Kondo does not explicitly teach that under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the condition. 
Whereas, Huang, in the same field of endeavor, teaches that under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the ij(ω), with i and j ranging from 1 to N, respectively.”; see col. 30, lines 23-28 – “In this method, the imaging plane was divided in 2 mmx2 mm squares, where each sub-region was imaged separately. The MUSIC calculations were performed on the windowed backscattered signals originating from the chosen sub-region. This method improves image quality when the rank of inter-element response matrix is large.” Where the number of subregions of the imaging plane is equal to the rank of the inter-element response matrix). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in modified Kondo, by having the system under a condition that a rank of the matrix becomes a number of the division region, a correspondence between the number of the division region to be obtained and a number of receiving elements is determined to acquire data under the condition, as disclosed in Huang. One of ordinary skill in the art would have been motivated to make this modification in order to improve the image quality, as taught in Huang (see col. 30, lines 26-28). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Johnson, Østensen, and Huang, as applied to claim 5 above, and in further view of Furukawa et al. (US 20170281125 A1, published October 5, 2017), hereinafter referred to as Furukawa. 
Regarding claim 6, Kondo in view of Johnson, Østensen, and Huang teaches all of the elements as disclosed in claim 5 above.

Whereas, Furukawa, in the same field of endeavor, teaches wherein the arrival times are calculated on the basis of the fact that there is a difference in a sound speed of the ultrasound inside a breast and a sound speed of the ultrasound outside the breast (Fig. 4B; see pg. 6, col. 2, para. 0084 — “When a difference between the sound velocity in the subject 100 and the sound velocity in the acoustic matching material 190 is small or when the size of the voxel 101 is relatively large, a sound ray may be linearly approximated...The computer 150 may employ linear approximation when a distance (difference in traveling time X sound velocity) corresponding to a difference between traveling time in the case where refraction is taken into account and traveling time in the case where linear approximation is performed is sufficiently smaller than the size of the voxel 101.”; see pg. 11, col. 1, para. 0134 — “In the case where the difference between the sound velocities before and after the acoustic wave is incident to the holding cup 120 is taken into account, the traveling time is determined...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kondo in view of Johnson, Østensen, and Huang, by having the arrival times calculated on the basis of the fact that there is a difference in a sound speed of the ultrasound inside a breast and a sound speed of the ultrasound outside the breast, as disclosed in Furukawa. One of ordinary skill in the art would have been motivated to make this modification in order to correct a distortion of a reception signal based on an acoustic wave due to a waveform distortion that occurs when the acoustic wave passes through a solid, as taught in Furukawa (see pg. 1, col. 2, para. 0008).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Johnson, Østensen, and Huang, as applied to claim 1 above, and in further view of Takeda (US 10631820 B2, published April 28, 2020 with a priority date of April 22, 2014), hereinafter referred to as Takeda. 
Regarding claim 10, Kondo in view of Johnson, Østensen, and Huang teaches all of the elements disclosed in claim 1 above.
Kondo in view of Johnson, Østensen, and Huang does not explicitly teach wherein the data collection unit includes preprocessing in which images are obtained at different times, and only components in the images that do not change over time are extracted.
Whereas, Takeda, in the same field of endeavor, teaches wherein the data collection unit includes preprocessing in which images are obtained at different times, and only components in the images that do not change over time are extracted (Fig. 2, image generation unit 204 equated to a data collection unit preprocessing images obtained at different times; see col. 6, lines 48-50 – “The B-mode image data which is generated in the image generation unit 204 is transmitted to the image processing unit 205.”; Fig. 14; see col. 15, lines 19-27 – “The target image deciding unit 205h performs global matching of individual ultrasound image data of a plurality of frames stored in the image memory unit 205a to the ultrasound image data of the newest frame to obtain correlations to the ultrasound image data of the newest frame. Then, the target image deciding unit 205h decides the ultrasound image data whose correlation equals to or is greater than a predetermined threshold and which is the oldest in terms of time as the target image data.” so image data where the correlation (similarity) of the data between two frames is extracted when greater than a threshold).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Kondo in view of Johnson, Østensen, and Huang, by having the system include preprocessing in which images are obtained at different times, and only components in the images that do not change over time are extracted, as disclosed in Takeda. . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mahmoud et al. (US 20100210943 A1, published August 19, 2010) discloses an ultrasonic system where the arrival times of the signals can be saved in a two-dimensional matrix as a row for each image boundary. 
Kelkar (US 7339979 B1, published March 4, 2008) discloses a system that inverts a matrix containing a set of data-carrying signals whose times-of-arrival are within a predetermined window. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793

/KEITH M RAYMOND/
Supervisory Patent Examiner, Art Unit 3793